



Exhibit 10.2
STOCK AWARD AGREEMENT
FIRST DATA CORPORATION
2015 OMNIBUS INCENTIVE PLAN
U.S. Nonemployee Board Members
Subject to the First Data Corporation 2015 Omnibus Incentive Plan (Plan), First
Data Corporation (First Data) and the Participant (you) agree as follows:
1.    Definitions. The term Grant Date means the grant date specified in the
First Data Corporation Equity Grant Notice attached as Exhibit A (Grant Notice).
Other capitalized terms that are not defined in this Agreement have the meanings
defined in the Plan.
2.    Grant of Common Stock. First Data grants to you, upon the Grant Date, the
number of shares of Common Stock (Shares) specified in your Grant Notice.
3.    Vesting. All of the Shares will be vested on the Grant Date.
4.    Clawback/Forfeiture. If you have engaged in or engage in any Detrimental
Activity, the Board may take any action permitted under the Plan, including: (1)
requiring you to forfeit the Shares to First Data; or (2) requiring you to
forfeit and repay to First Data any gain realized on the sale of the Shares. In
addition, if you receive any amount greater than what you should have received
under this Agreement, you must repay any excess amount to First Data. The Shares
will be subject to reduction, cancellation, forfeiture, or recoupment to the
extent required by law.
5.    Tax Withholding. This Award will be subject to all applicable taxes as
provided in Section 14(d) of the Plan.
6.    Notice. Every notice or other communication relating to this Agreement
between First Data and you must be in writing. All notices and communications
between you and any third-party Plan administrator must be mailed, delivered,
transmitted, or sent according to that administrator’s procedures.
7.    Binding Effect. This Agreement will be binding upon and inure to the
benefit of the heirs, executors, administrators, and successors of First Data
and you.
8.    Waiver and Amendments. The Board may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel, or terminate this
Agreement, prospectively or retroactively, except that your consent will be
required for any waiver, amendment, alteration, suspension, discontinuance,
cancellation, or termination that would materially and adversely affect your
rights. No waiver of rights by First Data or you will constitute a waiver of any
subsequent occurrences or transactions unless the waiver specifically states
that it is to be construed as a continuing waiver. The Board’s authority under
this Section 8 may be subject to stockholder approval as required under Section
13(b) of the Plan.
9.    Governing Law; Forum. This Agreement will be construed and interpreted
under the laws of the State of Delaware, without regard to the principles of
conflicts of law. If any controversy between First Data and you arises out of,
or relates to, this Agreement, First Data and you agree and consent to the
exclusive jurisdiction and venue of the state and federal courts of New Castle
County in the State of Delaware.
10.    Plan. The terms of the Plan are incorporated into this Agreement. In the
event of a conflict or inconsistency between the terms of the Plan and this
Agreement, the Plan will control. You acknowledge that a copy of the Plan (which
is filed publicly) has been made available to you, as well as a prospectus
describing the terms of the Plan.
11.    Imposition of Other Requirements. First Data may impose any other
requirements on your participation in the Plan, on the Shares, and on any shares
acquired under the Plan, if First Data determines it is necessary or advisable
for legal or administrative reasons. First Data may also require you to sign any
additional agreements that may be necessary to accomplish the foregoing.





--------------------------------------------------------------------------------





12.    Entire Agreement. Your Grant Notice, this Agreement, and the Plan
constitute the entire understanding between First Data and you regarding the
Shares.



